DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Malooley on May 9, 2022.

The application has been amended as follows: 
1.	(currently amended) A system for data acquisition, comprising:
a first transport module operable to move along a desired path, the first transport module including a first positioning system configured to provide information related to a relative position of the first transport module;
a first pair of video cameras carried by the first transport module such that each of the video cameras of the first pair of video cameras is located at a different position on the first transport module and configured to capture video images as the first transport module is moving along a first path;
a first control system having at least one first processor and configured to:
receive information related to the captured images from the first pair of video cameras,
identify a plurality of selected features related to the first path from the information received from the first pair of video cameras,
determine a distance from the first transport module to each of the selected features related to the first path for each of a plurality of frames in the captured video images,
process the captured video images to generate a first three-dimensional (3-D) point cloud of the selected features related to the first path, and 
use the first 3-D point cloud to create a map of the first path;
at least one of a camera or LiDAR configured to gather data related to a second path; and
a second control system having at least one second processor and configured to:
receive the data related to the second path,
identify a plurality of selected features related to the second path from the data received,
determine a distance from the at least one of the camera or LiDAR to each of the selected features related to the second path, 
process the data related to the second path to generate a second three-dimensional (3-D) point cloud, the second 3-D point cloud comprising 
use the second 3-D point cloud related to the second path to create a map of the second path, and
wherein at least one of the first control system or the second control system is further configured to correlate the map of the first path with the map of the second path.

4.	(currently amended) The system of claim 3, wherein the first control system is further configured to use the high-frequency, low-resolution images in a visual SLAM process to generate another 3-D point cloud and a first six degree-of-freedom (DOF) trajectory of the first transport module.  

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is amended to incorporate the previously allowed limitations in claim 7 and to further recite that the first control system or the second control system is further configured to correlate the map of the first path with the map of the second path; claims 10-20 were allowed in the Office action dated 12/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646